Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered November 19, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The victim was robbed by three men while on her way to *480school on the morning of April 19, 1986. At trial both the victim and two eyewitnesses identified the defendant as one of the robbers. Moreover, the eyewitnesses were familiar with the defendant because he lived in their neighborhood. Thus, contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree. Additionally, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Any possible prejudice to the defendant which may have been caused by the victim’s comment that the defendant’s family had threatened her was eliminated by the court’s prompt and forceful curative instruction (see, People v Ashwal, 39 NY2d 105, 111; People v Solano, 159 AD2d 738).
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Hall, 122 AD2d 163; People v Johnson, 106 AD2d 469). Thompson, J. P., Lawrence, Eiber and Ritter, JJ., concur.